                        UNITED STATES DISTRICT COURT
                        SO UTHERN DISTRICT OF FLORIDA

                        CASE NO .19-60057-C R-ALTO NAGA

UNITED STATES O F AM ERICA,

VS.

M OHANNAD ILBIH ILBIH,

             Defendant.



                                 DETENTIO N ORDER

      Pursuantto 18U.S.C.j3142(9,onM arch7,2019,ahearingwasheldtodetermine
whetherMohannad llbihIlbih(hereinafter,''thedefendanf')shouldbedetainedpriortotrial.
Having consideredthefactorsenumerated in 18 U.S.C.j 3142(g),thisCoudfindsthatno
condition orcom bination ofconditions ofrelease willreasonably assure the appearance

ofthis defendant as required. Therefore,it is hereby ORDERED thatthe defendant,
M ohannad Ilbih llbih,be detained priorto trialand untilthe conclusion thereof.

      ln accordance with the provisions of18 U.S.C.j 3142(i),the Courthereby makes
the following findings offactand statem entofreasons forthe detention:

      1.     Section 3142(g) directs the judicialofficer to consider the nature and
circum stancesofthe offensecharged,including whetherthe offense isa crim e ofviolence,

aviolation ofsection 1591,a Federalcrime ofterrorism ,ora crim e involving a m inorvictim ,

a controlled substance,a firearm ,an explosive,ora destructive device.The defendantis
notcharged wi
            th an offense thatcom es within one ofthese categories. Rather,he is
chargedwithconspiracyto comm itmoneylaundering,lin violation of18 U.S.C.j1956(h),
attemptto commitmoney laundering,in violation of 18 U.S.C.51956(a)(1)(B)(i),and
unlicensed operation ofa moneytransmitting business,in violation of18 U.S.C.j 1960.
18 U.S.C.j 3142(g)(1).
      2,     The Coud received credible evidence that the defendant com m i
                                                                          tted the

offenses with which he has been charged. M ore specifically,the Governm entadopted its

NoticeofFilingFactualProffer('sFactualProffer'')(ECF No.4)asitscase agent'stestimony
on directexam ination. The contentofthe FactualProfferwas notm aterially im peached,

contradicted,orrebutted,and the undersigned accepts the facts setfodh therein as true

forpurposes ofthis bond determ ination. In pedinentpad,the FactualProfferstates:

      In oraround February2014,Iaw enforcementreceived inform ation aboutan
      anticipated illicitdelivery ofbulk cash in Connecticut.O n oraboutFebruary
      1O,2014,law enforcementconducting surveillance observed SUBJECT 1
      deliversomething to an individualin a vehicle.Law enforcem entconducted
      a knock and talkofSUBJECT 1's apadm ent,and SUBJECT 1consented to
      a search ofthe apadm ent. ln the apartment,Iaw enforcem entdiscovered
      approximately$120,000incash.zSUBJECT 1toldlaw enforcementthatthe
      cash constituted proceeds ofthe sale ofcocaine. SUBJECT 1 stated he
      began to receive,consolidate,and deliver bulk cash for an individualin
      Puedo Rico in July 2013,and that he would typically receive between
      $50,000and $450,000.
      On oraboutFebruary24,2014,SUBJECT 1 inform ed law enforcem entthat
      he had agreed to delivercash to an unknown individualata rendezvous
      point in Connecticut. Law enforcem ent established surveillance of the


          Although the lndictm ent does not charge the defendant with a controlled
substances offense itdoes charge thatthe financialtransactions atissue involved the
proceeds ofa specifl :ed unlawfulacti
                                    vity,thatis,the distribution and possession with intent
to distribute a controlled substance.
      ?Atthe hearing,the Governm entproffered thata police K-9 alerted to the scentof
narcotics onthe cash.Additionally,Subject1 hasa priornarcoticstrafficking conviction
and adm itted thathe has been involved in narcotics trafficking form any years.

                                            2
rendezvous pointand observed SUBJECT 1 m eetwith SUBJECT 2. Law
enforcementconfronted SUBJECT 2,who Iateragreed to cooperatewith Iaw
enforcem ent.
SUBJECT 2 stated he was instructed by the Defendantto retrieve the cash
from SUBJECT 1 and distribute the cash,and thathe had m oved cash on
behalfofthe Defendantapproximately 19 times,moving over$5,500,000,
stading in oraround February 2009. SUBJECT 2 stated he would fIy from
South Florida to a city designated bythe Defendant,where he would recei
                                                                      ve
instructions abouthow to retrieve the cash. SUBJECT 2 stated he w ould
pick up the cash from differentpeople,and thatafterreceiving the cash,he
would renta carand drive the cash down to Broward County. SUBJECT 2
stated he would eitherdeliverthe cash to the Defendantin Broward County
ordepositthe cash into hisow n bank accountand then transferthe fundsto
other accounts as specified by the Defendant. SUBJECT 2 stated he
believed the cash was proceeds of narcotics transactions, and that the
Defendanttold him thecashbelongedto gang mem bersand sketchypeople.

SUBJECT 2 provided Iaw enforcem entw ithem ailcorrespondencesbetween
he and the Defendantin which the Defendantdetailed various cash pickups
and cash disbursem ents. For exam ple, in the em ails, the Defendant
provided SUBJECT 2 with inform ation relating to banking transactionsto be
undedaken by SUBJECT 2,including depositinstructions,wire instructions,
beneficiary inform ation,and transaction confirm ations. In the em ails,the
Defendantdirected SUBJECT 2 to transferfunds to individuals and entities
around the world,including Panam a,Switzerland, Lebanon,Italy,Spain,
England and Peru. The Defendant instructed SUBJECT 2 to conduct
severalwire transfers in foreign currencies, including Euros, Canadian
currency,and Australian currency.The em ails also specified SUBJECT 2's
com m ission orfee. In the em ails,the Defendantwrote in coded Ianguage,
using nicknames to describe beneficiaries ofwire transactions and names
ofobjects to describe currency. Law enforcementexecuted a warrantto
search the Defendant's emailaccount,and while the em ails provided by
(SUBJECT 2)were notdiscovered,meaning thatthe emails were either
deleted by the Defendantorstored on a foreign server,law enforcem ent
found other em ails showing that the Defendant in fact used that em ail
account.Law enforcementobtained travelrecords,carrentalrecords,bank
records,and wire sheets,w hich corroborate som e of the cash pickups
described by SUBJECT 2.
O n oraboutJuly 13,2015,atthe direction ofIaw enforcem ent,SUBJECT 2
met with the Defendant. During the m eeting,which was recorded and
observed by !aw enforcem ent,the Defendantdiscussed m oving cash for
other people, as well as the failed cash pickup in Connecticut. The
Defendant told SUBJECT 2 thatthe Defendant was forced to offer real

                                    3
       estate and a vehicle tothe ow nersofthe cash as collateralforthe Iostcash.3
       Neitherthe Defendant norSUBJECT 2 has a license to operate a m oney
       transm itting business.

FactualProfferat1-3 IECF No.4).
       According to the Governm ent,ifconvicted ofthe charged offenses,the defendant

would face an advisory Guidelines sentence of 188 to 235 m onths' im prisonm ent.

Fudhermore,thedefendant'sknownrealpropedywouldbesubjecttoforfeiture.18U.S.C.
j 3142(g)(2).
       3.     The pedinenthistory and characteristics ofthe defendantare significantto

this Coud's assessm entofhis candidacy forbond. The defendant,age 47,was born in

Syria and m oved to Venezuela atthe age of7. He is currently a citizen ofVenezuela'
                                                                                  ,he

is also a Iegalperm anentresidentofthe United States.4 He reported travelin the past10

years to Syria,Venezuela,France,and Spain.

       According to the defendant,he cam e to the United States in 2012 and has been

residing in Davie (Florida)with hiswife and three minorchildren. He has no otherfam ily
residing in the United States'
                             ,aIIofhisotherfam ily mem bers- hism otherand nine siblings
-
    reside in Venezuela.
        ln 2014,the defendantpurchased the residence in which he is currently residing for




     3Atthe hearing,the case agenttestified thatthe defendantrevealed during the July
13,2015 meeting thatthe cash came from gangs and sketchy people.
      q-rhe G overnm entnoted thatbecause the defendant's involvem entin the conspiracy
com m enced in 2009 - thatis,three years before his 2012 arrivalin the United States -
he m ayhave m ade false statements in his im m igration paperworkto obtain his permanent
residency.
                                            4
$2,341,000,whichhe ownsfree andclear.s In2012,he purchased a residence inSunrise
(Florida)for$363,000,which he also owns free and clear.6 In additionto his realestate
holdings,the defendantrepoded ownership ofa 2014 Range Rovervalued at$50,000,12
Rolex watches valued atmore than $150,000,and a bank accountwith a balance of
$2,000.The defendanttold PretrialServicesthatwhen he came to the United Stateshe
worked asa machinistforthreeyears,earning$10,000 permonth.He addedthatforthe
pasttwo years he has been working with his wife in the realestate business. According

tothe defendant,togethertheyearnapproximately$180,000 peryear. Significantly,the

defendantrepodedmonthlyexpenses($9,266)thatexceed hismonthlyincome ($7,500),
Finally,when the defendant's wife was asked by PretrialServices aboutthe defendant's

currentem ploym ent,she repodedlystated: d1Idon'tknow lhave to thinkaboutit'',
                                                                             'followed

by,he ''workswith goId'',
                        'and then,''lyles he helps mewith myjob.''
      The Governm entexpressed its suspicionthatthe defendantpossesses unrepoded

assets. It explained that although the defendant claim s a net wodh in excess of

$2,000,000,he repoded onlya netmonthly income of$7,500 and a single bankaccount
witha $2,000 balance.The undersigned findsthatthe disparity betweenthe defendant's
netwodh and his repoded incom e and liquid assets is considerable. Additionally,the

undersigned finds thatthe defendant's m onthly expenses exceed his repoded m onthly



      5o n M arch 1,2019,the G overnm entfiled a Notice ofLis Pendenson thispropedy.
(ECF No.7). According to the Government,the propedywas purchased with narcotics
proceedsand istherefore subjectto forfeiture.
       6Atthe hearing,the G overnmentrepresented thatitwillbe filing a Notice of Lis
Pendens and seeking the forfeiture ofthis propedy,as itwas allegedly utilized forthe
planning and delivery ofnarcotics proceeds.
                                          5
incom e byalm ost250/0.Taken together,these findingsperm ita reasonable inference that

the defendantpossesses unrepoded assets.

      G iven the defendant's foreign ci
                                      tizenship,his extensive fam ilialties to Venezuela,

his Iack of familialties to the United States (aside from his wife and children), his
questionable financial ties to the United States, his Iack of verifiable legitim ate

employment,his pastforeign travel,his apparentdisregard forthe law,his (suspected)
unrepoded assets,the strength of the evidence,and the severity of his prospective

sentence (followed by removalfrom the United States),the undersigned doesnotbelieve
that he would be Iikely to appear if released on bond prior to trial. 18 U.S.C.

9 3142(g)(3)(A)and (B).
      4.     The Governmentdid notargue,and the undersigned does notfind,thatthe

defendantconstitutes a dangerto the com munity. 18 U.S.C.j 3142(g)(4).
      5.     The Coud specifically finds that there is no condition or com bination of

conditions ofrelease thatreasonablywillassure the defendant'
                                                           s appearance as required.

18 U.S.C.j 3142(e).
      Based upon the above findings of fact, which were suppoded by clear and

convincing evidence,the Coud has concluded thatthe defendant,M ohannad llbih llbih,

presents a risk offlightifreleased on bond priorto trial. Accordingly,the Coud hereby

O RDERS:

             Thatthe defendantbe com m itted to the custody ofthe Attorney G eneralfor

confinem entin a correctionsfacilityseparate,to the extentpractical,from personsawaiting

orserving sentences orbeing held in custody pending appeal'
                                                          ,

      2.     That the defendant be afforded reasonable oppodunity for private

                                           6
consultation w i
               th counsel'
                         ,and

             That,on orderofa coud ofthe United States oron requestofan attorneyfor

the G overnment,the person in charge ofthe corrections facility in w hich the defendantis

confined deliver the defendant to a United States Marshalfor the purpose of an

appearance in connection with a coud proceeding.

      DO NE AND O RDERED atFod Lauderdale,Florida this 7th day ofM arch 2019.




                                               BARR S. ELTZE
                                               Uni
                                                 ted Sta s M agistrate Judge




Copies furnished via CM/ECF to:

Honorable Cecilia M .Altonaga
Uni
  ted States DistrictJudge

Allcounselofrecord

United States Marshal

United States PretrialServices
